Citation Nr: 0836704	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service in the Air Force from August 
10, 2004 to January 18, 2007.  Thereafter, he served in the 
Reserve from January 19, 2007 and is still in the Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to Chapter 30 
educational assistance benefits.  He maintains that he would 
have completed at least 30 months of active duty had he known 
that this was a requirement for Chapter 30 eligibility.  
Alternatively, he also contends that he was wanted to extend 
his Reserve obligation which he believes was initially for 
three years and two months, but was told by his "IMA" 
administrator that he could not do so.  However, with the 
assistance of his cousin, who is an attorney, he was able to 
extend his contract, which he submitted, and which shows that 
his Reserve service extends to 2014.  This contract was 
signed in June 2008.  He argues that he was misinformed and 
mislead regarding the requirements for Chapter 30 benefits.  

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits specify that after June 30, 
1985, an individual must either serve for at least three 
years of continuous active duty in the Armed Forces in the 
event that the individual's initial obligated period of 
active duty is for three years or more, or must have been 
discharged following a shorter period of active service for a 
service-connected disability, for a medical condition which 
preexisted such service and determined by the Secretary not 
to be service-connected, for hardship, for a physical or 
mental disorder not characterized as a disability and not the 
result of the individual's own willful misconduct but 
interfering with his/her performance of duty, for the 
Convenience of the Government (COG) in the case of an 
individual who completed not less than 30 months of 
continuous active duty if his/her obligated period of active 
service was at least three years or more, or involuntarily 
for the COG as a result of a reduction in force.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042.

The veteran served on active duty from August 10, 2004 to 
January 18, 2007.  He had a 4 year enlistment term.  
Information from the Department of Defense (DOD) shows that 
the veteran was honorably discharged from active duty for a 
COG separation; the separation code was MGQ/3A.  The veteran 
was voluntarily separated.  He immediately entered the 
Reserve on January 19, 2007.  

The veteran served for 29 months and 8 days on active duty.  
Thus, the veteran completed less than 30 continuous months of 
his 4 year obligated service term prior to his honorable 
release.  The veteran did not serve at least 3 years of 
continuous active duty in the Armed Forces after June 30, 
1985.

The veteran was not discharged for a service-connected 
disability, for a medical condition preexisting service on 
active duty and determined not to be service connected, for 
hardship, for a physical or mental disorder not characterized 
as a disability and not resulting from his own willful 
misconduct but interfering with his performance of duty, 
involuntarily for the COG as a result of a reduction in 
force, as determined by the Secretary of the military 
department concerned, or for a COG after serving at least 30 
months of continuous active duty after June 30, 1985.

Rather, the veteran voluntarily left active duty to 
immediately enter the Reserve.  It was his belief that he was 
already signed up for the Palace Chase program.  

As an alternative, an individual may also establish 
eligibility for basic educational assistance under Chapter 30 
based on a combination of service on active duty and service 
in the Selected Reserve.  The individual must, after June 30, 
1985, either first become a member of the Armed Forces, or 
first enter on active duty as a member of the Armed Forces.  
38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(1).  The 
individual, before applying for educational assistance, must 
either (i) Complete the requirements of a high school diploma 
(or an equivalency certificate), (ii) Successfully complete 
(or otherwise receive academic credit for 12 semester hours 
(or the equivalent) in a program of education leading to a 
standard college degree.  38 U.S.C.A. §§ 3011, 3012, 3016; 38 
C.F.R. § 21.7042(b)(2).  Except as provided in paragraph 
(b)(6) of this section, the individual must serve at least 2 
years of continuous active duty in the Armed Forces 
characterized by the Secretary concerned as honorable 
service. 38 C.F.R. § 21.7042(b)(3).  An individual is exempt 
from serving 2 years on active duty as provided in paragraph 
(b)(3) of this section when the individual is discharged or 
released from the Armed Forces during those two years (i) For 
a service-connected disability, or (ii) For a medical 
condition which preexisted such service on active duty and 
which VA determines is not service connected, or (iii) Under 
10 U.S.C. 1173 (hardship discharge), or (iv) In the case of 
an individual discharged or released after 20 months of such 
service, for the convenience of the Government, or (v) 
Involuntarily, for COG as a result of a reduction in force as 
determined by the Secretary of the military department 
concerned in accordance with regulations prescribed by the 
Secretary of Defense or by the Secretary of Transportation 
with respect to the Coast Guard when it is not operating as a 
service in the Navy, or (vi) For a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of each military department in 
accordance with regulations prescribed by the Secretary of 
Defense or by the Secretary of Transportation with respect to 
the Coast Guard when it is not operating as a service in the 
Navy.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042(b)(6).

The veteran in this case completed 2 years of continuous 
active duty in the Armed Forces characterized as honorable 
service.

Except as provided in paragraph (b)(7) of this section, after 
completion of active duty service, the individual must serve 
at least 4 continuous years of service in the Selected 
Reserve.  An individual whose release from active duty 
service occurs after December 17, 1989, must begin this 
service in the Selected Reserve within one year from the date 
of his or her release from active duty.  During this period 
of service in the Selected Reserve the individual must 
satisfactorily participate in training as prescribed by the 
Secretary concerned.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 
21.7042(b)(4).  The individual must, after completion of all 
service described in this paragraph (i) Be discharged from 
service with an honorable discharge, or (ii) Be placed on the 
retired list, or (iii) Be transferred to the Standby Reserve 
or an element of the Ready Reserve other than the Selected 
Reserve after service in the Selected Reserve characterized 
by the Secretary concerned as honorable service, or (iv) 
Continue on active duty, or (v) Continue in the Selected 
Reserve.  38 C.F.R. § 21.7042(b)(5).

In this case, the veteran immediately entered the Reserve 
within the one year period.  Although he was not initially 
signed on for a 4 year period, as noted, the record reflects 
that he has extended his service to 2014 (more than a 4 year 
commitment) and remains in the Reserve.  According to VA 
Manual M22-4, Part V, the veteran appears to possibly fall 
under eligibility pursuant to Category IC for Chapter 30 
benefits.  Under those provisions, it is provided that there 
is a 2x4 program where the veteran has 2 years of active 
service and 4 years of Selected Reserve service.  It is also 
possible for an individual with an initial obligated period 
of service of 3 years or more to meet Category IC 
requirements, but not on active service alone, under the Air 
Force's "Palace Chase" program.  Subchapter V, part 1.18, 
further provides that the an individual with less that a full 
4 year commitment does not establish eligibility until he or 
she extends his or her commitment to a full 4 years.  This 
extension may be done at any time.  The individual does not 
have to complete the 4 year commitment before receiving 
benefits as a 2x4 participant.  

The RO denied the veteran's benefits based on the fact that 
the veteran did not commit to a 4 year Reserve term within 
one year and/or he was not separated under the appropriate 
diagnostic code.  However, it appears from above that the 
veteran is permitted to extend to 4 years at any time.  There 
is no mention of the separation code being a factor.  
Clearly, the veteran intended to commit to 4 years when he 
entered the Reserve, immediately after active duty service 
and he has in fact committed to more than 4 years.  The 
determination letter and the statement of the case (SOC) do 
not appear to cite the authority under which the veteran's 
claim has been denied.  

In light of the foregoing, the Board finds that the VA law or 
regulation and/or manual provision under which the veteran's 
claim is being denied must be provided.  There must be an 
explanation as to why the extension of the veteran's Reserve 
obligation to 2014 does not establish eligibility, given the 
manual directives, and the veteran's timely entry in the 
Reserve.  The provisions cited above must be considered.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Provide the VA law or regulation and/or 
manual provision under which the veteran's 
claim is being denied and explain why the 
extension to 2014 does not establish 
eligibility, given the manual directives.   

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record, including the veteran's 
extended contract to 2014.  If the issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


